IN THE SUPREME COURT OF THE STATE OF MONTANA


IN RE AMENDMENT OF RULE 20(b),                           1
MONTANA RULES OF APPELLATE                               1       ORDER
                                                                                       NOV 2000
                                                                                          09
PROCEDURE                                                )


       This Court has determined that it is necessaryto amend Rule 20(b) of the Rules of

Appellate Procedure to require service of appealbriefs on the Attorney General’s office in

termination of parental rights and abused, dependent or neglected children cases.

Accordingly, pursuant to the authority granted this Court by Article VII, Section 2(3) of the

Montana Constitution,

       IT IS HEREBY ORDERED that the following underlined language is added

amending Rule 20(b) of the Rules of Appellate Procedure; such amendments shall be



       (b) Service of all papers required. . . . In criminal casesappealedby the
       defendant and in aupealsrelatin? to termination of parentalrights and abused,
       deoendent or neglected children cases, all transcripts, briefs, motions, and
       other papers shall be served on both the county attorney and the attorney
       general.

       IT IS FURTHER ORDERED that the Clerk of this Court is directed to provide copies

of this Order to GregPetesch,
                            CodeCommissioner,
                                           Legislative ServicesDivision; to TheDistrict

Court Judges the Stateof Montana; to eachClerk of the District Court of the Stateof Montana;
            of

to James Goetz,Chair of the AdvisoryCommissionon Rulesof Civil andAppellateProcedure;
        H.

to the Division of Child and Family Servicesof the Montana Departmentof Public Health and

HumanServices;to George Bousliman, Executive Director of the StateBar of Montana, with

a requestthat this order be publishedin the next availableissueof the Montana Lawyer, and
be posted on the State Bar of Montana web cite (www.montanabar.org); to the Judith

Meadows, State Law Librarian, with the requestthat shepost this order on the Montana Law

Library web cite (www.lawlibrary.state.mt.us); to West Group; to StateReporterPublishing

Company;andto the Office of the Attorney General.
                    4
      DATED this g-day      of November, 2000.




                                                            Justices




                                           2